12/22/2020


             IN THE SUPREME COURT OF THE STATE OF MOIpti                           D  Case Number: PR 20-0004


                                         PR 20-0004
                                                                        DEC 2 2 2020
                                                                      Bovven Greenwood
 IN RE PETITION OF RAMONA RAE HEUPEL                                Clerk of Supreme Court

 FOR REINSTATEMENT TO ACTIVE STATUS                                 o kilrfentana
 IN THE STATE BAR OF MONTANA



          Ramona Rae Heupel has petitioned this Court for reinstatement to active status in
the State Bar of Montana. Heupel voluntarily chosc inactive status in March 2005, and has
becn inactive since then. Therefore, given the length of time Heupel has been on inactive
status,
          IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions oflaw, and a decision pursuant to Section 5(c)(6)ofthe Rules
of Procedure of the Comrnission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
          IT IS FURTFIER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status.
      The Clerk is directed to providc copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this         day of Decernber, 2020.




                                                              Chief Justice

                                                                    io
                                                                     e




                                                                 Justices




                                            2